                        1 PAVAN L. ROSATI, ESQUIRE – State Bar #146171
                          ZACHARY S. TOLSON, ESQUIRE – State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        6 (sued as Doe 1, Home Depot U.S.A., Inc.)
                        7 *****
                        8 MATTHEW ROSTON – State Bar #265944
                          ROSTON LAW GROUP, APC
                        9 9454 Wilshire Boulevard, Suite 850
                          Beverly Hills, California 90212
                       10 Telephone: (310) 550-6221
                          Facsimile: (310) 246-0305
                       11
                          Attorneys for Plaintiff
                       12 TIMOTHY BROWN
                       13                            UNITED STATES DISTRICT COURT
                       14                          EASTERN DISTRICT OF CALIFORNIA
                       15 TIMOTHY BROWN,                                 Case No. 19-cv-00896-DAD-JLT
                       16                                 Plaintiff,     STIPULATED PROTECTIVE ORDER
                                                                         FOR STANDARD LITIGATION
                       17 vs.                                            (Doc. 14)
                       18 THE HOME DEPOT, INC., a
                          Delaware Corporation, and DOES 1 to
                       19 20, inclusive,
                       20                              Defendants.
                       21
                       22 1.      PURPOSES AND LIMITATIONS
                       23         Disclosure and discovery activity in this action are likely to involve production of
                       24 confidential, proprietary, or private information for which special protection from public
                       25 disclosure and from use for any purpose other than prosecuting this litigation may be
 Goodman
  Neuman               26 warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 following Stipulated Protective Order. The parties acknowledge that this Order does not
        94104
Tel.: (415) 705-0400
                       28 confer blanket protections on all disclosures or responses to discovery and that the

                                                                      -1-
                                                         STIPULATED PROTECTIVE ORDER
                        1 protection it affords from public disclosure and use extends only to the limited
                        2 information or items that are entitled to confidential treatment under the applicable legal
                        3 principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
                        4 Stipulated Protective Order does not entitle them to file confidential information under
                        5 seal; Civil Local Rules 140, 141 and 141.1 sets forth the procedures that must be
                        6 followed and the standards that will be applied when a party seeks permission from the
                        7 court to file material under seal.
                        8 2.      DEFINITIONS
                        9         2.1    Challenging Party: a Party or Non-Party that challenges the designation of
                       10 information or items under this Order.
                       11         2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
                       12 it is generated, stored or maintained) or tangible things that qualify for protection under
                       13 Federal Rule of Civil Procedure 26(c).
                       14         2.3    Counsel (without qualifier): Outside Counsel of Record and House
                       15 Counsel (as well as their support staff).
                       16         2.4    Designating Party: a Party or Non-Party that designates information or
                       17 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                       18         2.5    Disclosure or Discovery Material: all items or information, regardless of
                       19 the medium or manner in which it is generated, stored, or maintained (including, among
                       20 other things, testimony, transcripts, and tangible things), that are produced or generated in
                       21 disclosures or responses to discovery in this matter.
                       22         2.6    Expert: a person with specialized knowledge or experience in a matter
                       23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       24 expert witness or as a consultant in this action.
                       25         2.7    House Counsel: attorneys who are employees of a party to this action.
 Goodman
  Neuman               26 House Counsel does not include Outside Counsel of Record or any other outside counsel.
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27         2.8    Non-Party: any natural person, partnership, corporation, association, or
        94104
Tel.: (415) 705-0400
                       28 other legal entity not named as a Party to this action.

                                                                      -2-
                                                         STIPULATED PROTECTIVE ORDER
                        1         2.9    Outside Counsel of Record: attorneys who are not employees of a party to
                        2 this action but are retained to represent or advise a party to this action and have appeared
                        3 in this action on behalf of that party or are affiliated with a law firm which has appeared
                        4 on behalf of that party.
                        5         2.10   Party: any party to this action, including all of its officers, directors,
                        6 employees, consultants, retained experts, and Outside Counsel of Record (and their
                        7 support staffs).
                        8         2.11   Producing Party: a Party or Non-Party that produces Disclosure or
                        9 Discovery Material in this action.
                       10         2.12   Professional Vendors: persons or entities that provide litigation support
                       11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                       12 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                       13 their employees and subcontractors.
                       14         2.13   Protected Material: any Disclosure or Discovery Material that is designated
                       15 as “CONFIDENTIAL.”
                       16         2.14   Receiving Party: a Party that receives Disclosure or Discovery Material
                       17 from a Producing Party.
                       18 3.      SCOPE
                       19         The protections conferred by this Stipulation and Order cover not only Protected
                       20 Material (as defined above), but also (1) any information copied or extracted from
                       21 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                       22 Material; and (3) any testimony, conversations, or presentations by Parties or their
                       23 Counsel that might reveal Protected Material. However, the protections conferred by this
                       24 Stipulation and Order do not cover the following information: (a) any information that is
                       25 in the public domain at the time of disclosure to a Receiving Party or becomes part of the
 Goodman
  Neuman               26 public domain after its disclosure to a Receiving Party as a result of publication not
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 involving a violation of this Order, including becoming part of the public record through
        94104
Tel.: (415) 705-0400
                       28 trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                      -3-
                                                         STIPULATED PROTECTIVE ORDER
                        1 disclosure or obtained by the Receiving Party after the disclosure from a source who
                        2 obtained the information lawfully and under no obligation of confidentiality to the
                        3 Designating Party. Any use of Protected Material at trial shall be governed by a separate
                        4 agreement or order.
                        5 4.      DURATION
                        6         Even after final disposition of this litigation, the confidentiality obligations
                        7 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
                        8 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
                        9 of (1) dismissal of all claims and defenses in this action, with or without prejudice; and
                       10 (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
                       11 remands, trials, or reviews of this action, including the time limits for filing any motions
                       12 or applications for extension of time pursuant to applicable law.
                       13 5.      DESIGNATING PROTECTED MATERIAL
                       14         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                       15 Party or Non-Party that designates information or items for protection under this Order
                       16 must take care to limit any such designation to specific material that qualifies under the
                       17 appropriate standards. The Designating Party must designate for protection only those
                       18 parts of material, documents, items, or oral or written communications that qualify – so
                       19 that other portions of the material, documents, items, or communications for which
                       20 protection is not warranted are not swept unjustifiably within the ambit of this Order.
                       21         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                       22 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                       23 to unnecessarily encumber or retard the case development process or to impose
                       24 unnecessary expenses and burdens on other parties) expose the Designating Party to
                       25 sanctions.
 Goodman
  Neuman               26         If it comes to a Designating Party’s attention that information or items that it
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 designated for protection do not qualify for protection, that Designating Party must
        94104
Tel.: (415) 705-0400
                       28 promptly notify all other Parties that it is withdrawing the mistaken designation.

                                                                       -4-
                                                          STIPULATED PROTECTIVE ORDER
                        1         5.2    Manner and Timing of Designations. Except as otherwise provided in this
                        2 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                        3 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                        4 must be clearly so designated before the material is disclosed or produced.
                        5         Designation in conformity with this Order requires:
                        6                (a) for information in documentary form (e.g., paper or electronic
                        7 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
                        8 that the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                        9 protected material. If only a portion or portions of the material on a page qualifies for
                       10 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
                       11 by making appropriate markings in the margins). A Party or Non-Party that makes
                       12 original documents or materials available for inspection need not designate them for
                       13 protection until after the inspecting Party has indicated which material it would like
                       14 copied and produced. During the inspection and before the designation, all of the material
                       15 made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                       16 Party has identified the documents it wants copied and produced, the Producing Party
                       17 must determine which documents, or portions thereof, qualify for protection under this
                       18 Order. Then, before producing the specified documents, the Producing Party must affix
                       19 the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                       20 portion or portions of the material on a page qualifies for protection, the Producing Party
                       21 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                       22 in the margins).
                       23                (b) for testimony given in deposition or in other pretrial or trial
                       24 proceedings, that the Designating Party identify on the record, before the close of the
                       25 deposition, hearing, or other proceeding, all protected testimony.
 Goodman
  Neuman               26                (c) for information produced in some form other than documentary and for
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 any other tangible items, that the Producing Party affix in a prominent place on the
        94104
Tel.: (415) 705-0400
                       28 exterior of the container or containers in which the information or item is stored the

                                                                      -5-
                                                         STIPULATED PROTECTIVE ORDER
                        1 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                        2 warrant protection, the Producing Party, to the extent practicable, shall identify the
                        3 protected portion(s).
                        4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                        5 failure to designate qualified information or items does not, standing alone, waive the
                        6 Designating Party’s right to secure protection under this Order for such material. Upon
                        7 timely correction of a designation, the Receiving Party must make reasonable efforts to
                        8 assure that the material is treated in accordance with the provisions of this Order.
                        9 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                       11 designation of confidentiality at any time. Unless a prompt challenge to a Designating
                       12 Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                       13 unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                       14 litigation, a Party does not waive its right to challenge a confidentiality designation by
                       15 electing not to mount a challenge promptly after the original designation is disclosed.
                       16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                       17 resolution process by providing written notice of each designation it is challenging and
                       18 describing the basis for each challenge. To avoid ambiguity as to whether a challenge has
                       19 been made, the written notice must recite that the challenge to confidentiality is being
                       20 made in accordance with this specific paragraph of the Protective Order. The parties shall
                       21 attempt to resolve each challenge in good faith and must begin the process by conferring
                       22 directly (in voice to voice dialogue; other forms of communication are not sufficient)
                       23 within 14 days of the date of service of notice. In conferring, the Challenging Party must
                       24 explain the basis for its belief that the confidentiality designation was not proper and
                       25 must give the Designating Party an opportunity to review the designated material, to
 Goodman
  Neuman               26 reconsider the circumstances, and, if no change in designation is offered, to explain the
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 basis for the chosen designation. A Challenging Party may proceed to the next stage of
        94104
Tel.: (415) 705-0400
                       28 the challenge process only if it has engaged in this meet and confer process first or

                                                                       -6-
                                                          STIPULATED PROTECTIVE ORDER
                        1 establishes that the Designating Party is unwilling to participate in the meet and confer
                        2 process in a timely manner.
                        3         6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
                        4 court intervention, the Designating Party shall file and serve a motion to retain
                        5 confidentiality under Civil Local Rules 140, 141 and 141.1 (and in compliance with Civil
                        6 Local Rule 230, if applicable) within 21 days of the initial notice of challenge or within
                        7 14 days of the parties agreeing that the meet and confer process will not resolve their
                        8 dispute, whichever is earlier. Each such motion must be accompanied by a competent
                        9 declaration affirming that the movant has complied with the meet and confer
                       10 requirements imposed in the preceding paragraph. Failure by the Designating Party to
                       11 make such a motion including the required declaration within 21 days (or 14 days, if
                       12 applicable) shall automatically waive the confidentiality designation for each challenged
                       13 designation. In addition, the Challenging Party may file a motion challenging a
                       14 confidentiality designation at any time if there is good cause for doing so, including a
                       15 challenge to the designation of a deposition transcript or any portions thereof. Any
                       16 motion brought pursuant to this provision must be accompanied by a competent
                       17 declaration affirming that the movant has complied with the meet and confer
                       18 requirements imposed by the preceding paragraph.
                       19         The burden of persuasion in any such challenge proceeding shall be on the
                       20 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
                       21 harass or impose unnecessary expenses and burdens on other parties) may expose the
                       22 Challenging Party to sanctions. Unless the Designating Party has waived the
                       23 confidentiality designation by failing to file a motion to retain confidentiality as described
                       24 above, all parties shall continue to afford the material in question the level of protection
                       25 to which it is entitled under the Producing Party’s designation until the court rules on the
 Goodman
  Neuman               26 challenge.
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
        94104
Tel.: (415) 705-0400
                       28         7.1     Basic Principles. A Receiving Party may use Protected Material that is

                                                                       -7-
                                                          STIPULATED PROTECTIVE ORDER
                        1 disclosed or produced by another Party or by a Non-Party in connection with this case
                        2 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                        3 Material may be disclosed only to the categories of persons and under the conditions
                        4 described in this Order. When the litigation has been terminated, a Receiving Party must
                        5 comply with the provisions of section 13 below (FINAL DISPOSITION).
                        6         Protected Material must be stored and maintained by a Receiving Party at a
                        7 location and in a secure manner that ensures that access is limited to the persons
                        8 authorized under this Order.
                        9         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                       10 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                       11 may disclose any information or item designated “CONFIDENTIAL” only to:
                       12                (a) the Receiving Party’s Outside Counsel of Record in this action, as well
                       13 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                       14 disclose the information for this litigation and who have signed the “Acknowledgment
                       15 and Agreement to Be Bound” that is attached hereto as Exhibit A;
                       16                (b) the officers, directors, and employees (including House Counsel) of the
                       17 Receiving Party to whom disclosure is reasonably necessary for this litigation and who
                       18 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       19                (c) Experts (as defined in this Order) of the Receiving Party to whom
                       20 disclosure is reasonably necessary for this litigation and who have signed the
                       21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       22                (d) the court and its personnel;
                       23                (e) court reporters and their staff, professional jury or trial consultants,
                       24 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary for
                       25 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 Goodman
  Neuman               26 (Exhibit A);
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27                (f) during their depositions, witnesses in the action to whom disclosure is
        94104
Tel.: (415) 705-0400
                       28 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

                                                                      -8-
                                                         STIPULATED PROTECTIVE ORDER
                        1 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                        2 court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                        3 Protected Material must be separately bound by the court reporter and may not be
                        4 disclosed to anyone except as permitted under this Stipulated Protective Order.
                        5                (g) the author or recipient of a document containing the information or a
                        6 custodian or other person who otherwise possessed or knew the information.
                        7 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                        8         OTHER LITIGATION
                        9         If a Party is served with a subpoena or a court order issued in other litigation that
                       10 compels disclosure of any information or items designated in this action as
                       11 “CONFIDENTIAL,” that Party must:
                       12                (a) promptly notify in writing the Designating Party. Such notification
                       13 shall include a copy of the subpoena or court order;
                       14                (b) promptly notify in writing the party who caused the subpoena or order
                       15 to issue in the other litigation that some or all of the material covered by the subpoena or
                       16 order is subject to this Protective Order. Such notification shall include a copy of this
                       17 Stipulated Protective Order; and
                       18                (c) cooperate with respect to all reasonable procedures sought to be
                       19 pursued by the Designating Party whose Protected Material may be affected.
                       20                If the Designating Party timely seeks a protective order, the Party served
                       21 with the subpoena or court order shall not produce any information designated in this
                       22 action as “CONFIDENTIAL” before a determination by the court from which the
                       23 subpoena or order issued, unless the Party has obtained the Designating Party’s
                       24 permission. The Designating Party shall bear the burden and expense of seeking
                       25 protection in that court of its confidential material – and nothing in these provisions
 Goodman
  Neuman               26 should be construed as authorizing or encouraging a Receiving Party in this action to
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 disobey a lawful directive from another court.
        94104
Tel.: (415) 705-0400
                       28 ///

                                                                       -9-
                                                          STIPULATED PROTECTIVE ORDER
                        1 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                        2          IN THIS LITIGATION
                        3          (a) The terms of this Order are applicable to information produced by a Non-Party
                        4 in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
                        5 Parties in connection with this litigation is protected by the remedies and relief provided
                        6 by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
                        7 from seeking additional protections.
                        8          (b) In the event that a Party is required, by a valid discovery request, to produce a
                        9 Non-Party’s confidential information in its possession, and the Party is subject to an
                       10 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                       11 then the Party shall:
                       12                 (1) promptly notify in writing the Requesting Party and the Non-Party that
                       13 some or all of the information requested is subject to a confidentiality agreement with a
                       14 Non-Party;
                       15                 (2) promptly provide the Non-Party with a copy of the Stipulated
                       16 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                       17 specific description of the information requested; and
                       18                 (3) make the information requested available for inspection by the Non-
                       19 Party.
                       20          (c) If the Non-Party fails to object or seek a protective order from this court
                       21 within 14 days of receiving the notice and accompanying information, the Receiving
                       22 Party may produce the Non-Party’s confidential information responsive to the discovery
                       23 request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                       24 produce any information in its possession or control that is subject to the confidentiality
                       25 agreement with the Non-Party before a determination by the court. Absent a court order
 Goodman
  Neuman               26 to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 this court of its Protected Material.
        94104
Tel.: (415) 705-0400
                       28 ///

                                                                       -10-
                                                          STIPULATED PROTECTIVE ORDER
                        1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                        3 Protected Material to any person or in any circumstance not authorized under this
                        4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                        5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                        6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                        7 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                        8 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                        9 that is attached hereto as Exhibit A.
                       10 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       11         PROTECTED MATERIAL
                       12         When a Producing Party gives notice to Receiving Parties that certain
                       13 inadvertently produced material is subject to a claim of privilege or other protection, the
                       14 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
                       15 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
                       16 established in an e-discovery order that provides for production without prior privilege
                       17 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
                       18 an agreement on the effect of disclosure of a communication or information covered by
                       19 the attorney-client privilege or work product protection, the parties may incorporate their
                       20 agreement in the stipulated protective order submitted to the court.
                       21 12.     MISCELLANEOUS
                       22         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
                       23 person to seek its modification by the court in the future.
                       24         12.2   Right to Assert Other Objections. By stipulating to the entry of this
                       25 Protective Order no Party waives any right it otherwise would have to object to disclosing
 Goodman
  Neuman               26 or producing any information or item on any ground not addressed in this Stipulated
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Protective Order. Similarly, no Party waives any right to object on any ground to use in
        94104
Tel.: (415) 705-0400
                       28 evidence of any of the material covered by this Protective Order.

                                                                      -11-
                                                         STIPULATED PROTECTIVE ORDER
                        1         12.3    Filing Protected Material. Without written permission from the Designating
                        2 Party or a court order secured after appropriate notice to all interested persons, a Party
                        3 may not file in the public record in this action any Protected Material. In the event any
                        4 Party anticipates the need to file Protected Material (belonging to the other Party) with
                        5 the Court, including but not limited to discovery motions, motions in limine, dispositive
                        6 motions, or any other motion or submission to the Court, the Party intending to submit
                        7 the Protected Material shall promptly notify in writing by email or personal service the
                        8 Designating Party at least 15 calendar days before the proposed submission, or if that
                        9 falls on a weekend, the Friday before, and if that Friday is a Court holiday, the Thursday
                       10 immediately prior. After being notified, the Designating Party may then move for an
                       11 Order that the Protected Material be filed under seal. If no such motion is made or if no
                       12 agreement can be reached among the Parties, then the Party intending to submit the
                       13 Protected Material may then proceed to submit the Protected Material to the Court. A
                       14 Party that seeks to file under seal any Protected Material must comply with Civil Local
                       15 Rules 140, 141 and 141.1. Protected Material may only be filed under seal pursuant to a
                       16 court order authorizing the sealing of the specific Protected Material at issue. If a
                       17 Receiving Party’s request to file Protected Material under seal pursuant to Civil Local
                       18 Rules 140, 141 and 141.1 is denied by the court, then the Receiving Party may file the
                       19 information in the public record pursuant to Civil Local Rules 140, 141, and 141.1 unless
                       20 otherwise instructed by the court.
                       21 13.     FINAL DISPOSITION
                       22         Within 60 days after the final disposition of this action, as defined in paragraph 4,
                       23 each Receiving Party must return all Protected Material to the Producing Party or destroy
                       24 such material. As used in this subdivision, “all Protected Material” includes all copies,
                       25 abstracts, compilations, summaries, and any other format reproducing or capturing any of
 Goodman
  Neuman               26 the Protected Material. Whether the Protected Material is returned or destroyed, the
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Receiving Party must submit a written certification to the Producing Party (and, if not the
        94104
Tel.: (415) 705-0400
                       28 same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                                                                       -12-
                                                          STIPULATED PROTECTIVE ORDER
                       1 (by category, where appropriate) all the Protected Material that was returned or destroyed
                       2 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                       3 compilations, summaries or any other format reproducing or capturing any of the
                       4 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       5 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       6 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                       7 work product, and consultant and expert work product, even if such materials contain
                       8 Protected Material. Any such archival copies that contain or constitute Protected Material
                       9 remain subject to this Protective Order as set forth in Section 4 (DURATION).
                       10 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       11 DATED: December 11, 2019           ROSTON LAW GROUP, APC
                       12
                                                             /s/ Matthew E. Roston
                       13                                    MATTHEW E. ROSTON
                                                             Attorneys for Plaintiff
                       14
                       15 DATED: December 11, 2019           GOODMAN NEUMAN HAMILTON LLP
                       16
                                                             /s/ Zachary S. Tolson
                       17                                    ZACHARY TOLSON
                                                             Attorneys for Defendant
                       18
                       19 IT IS SO ORDERED.
                       20
                              Dated:   December 12, 2019                        /s/ Jennifer L. Thurston
                       21                                                UNITED STATES MAGISTRATE JUDGE

                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                     -13-
                                                        STIPULATED PROTECTIVE ORDER
                        1                                            EXHIBIT A
                        2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3           I, _____________________________ [print or type full name], of
                        4 __________________________ [print or type full address], declare under penalty of
                        5 perjury that I have read in its entirety and understand the Stipulated Protective Order that
                        6 was issued by the United States District Court for the Eastern District of California
                        7 on             [date] in the case of Brown v. Home Depot, et al. I agree to comply with and
                        8 to be bound by all the terms of this Stipulated Protective Order and I understand and
                        9 acknowledge that failure to so comply could expose me to sanctions and punishment in
                       10 the nature of contempt. I solemnly promise that I will not disclose in any manner any
                       11 information or item that is subject to this Stipulated Protective Order to any person or
                       12 entity except in strict compliance with the provisions of this Order.
                       13           I further agree to submit to the jurisdiction of the United States District Court for
                       14 the Eastern District of California for the purpose of enforcing the terms of this Stipulated
                       15 Protective Order, even if such enforcement proceedings occur after termination of this
                       16 action.
                       17           I hereby appoint __________________________ [print or type full name] of
                       18 _______________________________________ [print or type full address and telephone
                       19 number] as my California agent for service of process in connection with this action or
                       20 any proceedings related to enforcement of this Stipulated Protective Order.
                       21 Date: ______________________________________
                       22
                       23 City and State where sworn and signed: _________________________________
                       24
                       25 Printed name: _______________________________
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Signature: __________________________________
        94104
Tel.: (415) 705-0400
                       28

                                                                        -14-
                                                           STIPULATED PROTECTIVE ORDER
